FILED
                            NOT FOR PUBLICATION                              APR 11 2013

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In Re: HENRY JAMES KOEHLER,                       No. 11-56210

              In Re,                              D.C. No. 2:11-mc-00125-ABC


HENRY JAMES KOEHLER, attorney                     MEMORANDUM *
disciplinary matter,

              Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    Audrey B. Collins, District Judge, Presiding

                             Submitted April 9, 2013 **
                               Pasadena, California

Before: BERZON, TALLMAN and M. SMITH, Circuit Judges.

      Pro se Appellant Henry James Koehler IV (Koehler) appeals the district

court’s order of reciprocal disbarment, dated June 22, 2011, from the practice of

law before the United States District Court for the Central District of California.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction over the district court’s decision to impose reciprocal

disbarment, see In re Kramer, 282 F.3d 721, 724 (9th Cir. 2002), and we affirm.

      In 1977, 1992, and 1999, Koehler was disciplined by the California State

Bar.1 As a result of the 1999 disciplinary action, the California Supreme Court

issued an order suspending Koehler from the practice of law for 60 days. In the

fourth disciplinary action against Koehler, which is the proceeding at issue, the

hearing judge recommended Koehler’s disbarment. On September 17, 2010, the

Review Department found by clear and convincing evidence that Koehler had

engaged in the unauthorized practice of law during his 60-day suspension, in

violation of Cal. Bus. & Prof. Code §§ 6125, 6126, and 6068. Specifically, the

Review Department found that during his suspension in December 1999, Koehler

wrote two letters to state court litigants in which he provided legal advice, strategy,

and recommendations in a manner constituting the practice of law. The Review

Department applied standard 1.7(b) of the State Bar’s Standards for Attorney

Sanctions for Professional Misconduct, and found disbarment appropriate because

Koehler (i) had violated a Supreme Court order, (ii) had three prior discipline

records, and (iii) had failed to establish mitigation. On February 2, 2011, the


      1
       Details of Koehler’s underlying misconduct are discussed in the September
17, 2010 opinion of the Review Department of the State Bar Court (Review
Department).

                                           2
California Supreme Court denied his petition for writ of review, and ordered him

disbarred from the practice of law in California. The California Supreme Court

later denied his petition for rehearing. On April 6, 2011, the Central District of

California issued an order to show cause (OSC) as to why Koehler should not be

reciprocally disbarred from that court. On May 6, 2011, Koehler filed a response,

which the district court found unpersuasive.

      “[A] federal court’s imposition of reciprocal discipline on a member of its

bar based on a state’s disciplinary adjudication is proper unless an independent

review of the record reveals: (1) a deprivation of due process; (2) insufficient proof

of misconduct; or (3) grave injustice which would result from the imposition of

such discipline.” Kramer, 282 F.3d at 724 (citing Selling v. Radford, 243 U.S. 46,

50–51 (1917)); see also Local Rules 83-3.2.1, 83-3.2.3 (including the additional

element of “other substantial reasons”). The attorney carries the burden, by “clear

and convincing evidence,” of showing that one of these elements precludes

reciprocal discipline. Kramer, 282 F.3d at 724–25. Although this court may

independently examine the state court disciplinary proceeding where, as here, it is

offered as the ground for suspending or disbarring an attorney from practice before

a federal court, id. at 723, we “must accord a presumption of correctness to the




                                          3
state court factual findings,” In re Rosenthal, 854 F.2d 1187, 1188 (9th Cir. 1988)

(per curiam).

       Here, the district court followed the procedural requirements for reciprocal

disbarment by issuing an OSC, conducted an independent review of the state court

record, and offered a reasoned explanation as to why Koehler had not shown any

of the four elements under Local Rule 83-3.2.3. In his appellate brief, Koehler

offers no coherent legal basis as to why the district court erred. He only states that

“[t]he District Court failed to see this was a dummied-up prosecution,” and cites to

inapposite cases in a haphazard manner. Both the district court’s and the Review

Department’s decisions were amply supported by the law. Nor does Koehler offer

any basis for challenging the factual findings by the state court, which we presume

to be true.

       Moreover, our own independent review of the record accords with the

district court’s conclusions. We find that Koehler failed to meet his burden of

showing (1) why his state disciplinary proceeding was “so lacking in notice or

opportunity to be heard as to constitute a deprivation of due process,” in light of

the Review Department’s thorough examination of the state court record; (2)

whether there was an “infirmity of proof” establishing his misconduct, which was

premised on the Review Department’s analysis of the December 1999 letters—the


                                           4
factual underpinnings of which he does not challenge; (3) why his reciprocal

disbarment would result in “grave injustice,” especially given his failure to present

any mitigating evidence and history of disciplinary actions; and (4) whether there

are any “other substantial reasons” to doubt the state court’s conclusions. Local

Rule 83-3.2.3; see also Kramer, 282 F.3d at 724. Accordingly, we affirm the

district court.

       AFFIRMED.




                                          5